Citation Nr: 0302755	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-03 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for 
hemorrhoids.  

(The matters as to entitlement to service connection for post 
traumatic stress disorder (PTSD), whether new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for right thigh sarcoma, and entitlement 
to a compensable evaluation for herpes simplex virus are the 
subjects of development memoranda and will be addressed in a 
later decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from September 1968 to 
September 1979 and from September 1984 to February 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  

A hearing was held on July 24, 2002, by means of video 
conferencing equipment with the appellant in Montgomery, 
Alabama, before Kathleen K. Gallagher, an acting member of 
the Board sitting in Washington, DC, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(e)(2) (West 1991 & Supp. 2002) and who is rendering 
the determination in this case.

The Board is undertaking additional development on the issues 
of entitlement to service connection for post traumatic 
stress disorder (PTSD), whether new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for right thigh sarcoma, and entitlement to a 
compensable evaluation for herpes simplex virus pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

The Board notes that the claims file contains several 
statements from the veteran, including some dated in May and 
December 1997 and in April 1999, in which he requests 
service-connected compensation for a skin condition.  
Service-connected herpes simplex virus has been rated under 
criteria for a skin condition and assigned a noncompensable 
rating and the veteran's statements have been construed as 
being made in connection with his claim for a compensable 
rating for that disorder, which claim is on appeal to the 
Board and presently subject to further development by the 
Board.  However, to the extent that the veteran may have been 
attempting to claim service connection for a skin condition 
other than that resulting from herpes simplex virus of the 
genital area, this matter is hereby referred to the RO for 
initial consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  In a January 1991 rating decision, the RO denied service 
connection for hemorrhoids; notice of that denial was 
provided to the veteran in January 1991.  The veteran did not 
file an appeal.  

3.  Evidence added to the claim for service connection for 
hemorrhoids is not cumulative or redundant of evidence 
previously considered, bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hemorrhoids.  

4.  Competent evidence has been submitted to link the 
veteran's post-service hemorrhoids to his period of service.  




CONCLUSIONS OF LAW

1.  The January 1991 rating decision that denied service 
connection for hemorrhoids is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2002).  

2.  New and material evidence has been received since the 
January 1991 rating decision to reopen the veteran's claim 
for service connection for hemorrhoids.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  The veteran's hemorrhoids were incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters 

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  The law applies to all claims 
filed on or after the date of its enactment or, as in this 
case, filed before the date of enactment and not yet subject 
to a final decision as of that date because of an appeal 
filed which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West Supp. 2002).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2002).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in January 1991, March 1998, and September 
1999, notice of the requirements for new and material 
evidence dated in September 1999, and the statement the case 
(SOC) dated in December 1999, the RO provided the veteran 
with the applicable law and regulations and gave adequate 
notice as to the evidence needed to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
pertinent VA and private outpatient treatment records and the 
veteran's service medical records.  The veteran has not 
authorized VA to obtain any additional evidence.  The Board 
finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A 
(West Supp. 2002).  

The Board notes that the VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).  Regulations adopted by VA implementing 
the VCAA include changes to the standard for determining new 
and material evidence and provide for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A(g) (West Supp. 2002), which stated 
that nothing in section 5103A precludes VA from providing 
such other assistance as the Secretary considers appropriate.  
However, the amendments to 38 C.F.R. § 3.156(a), defining new 
and material evidence, are effective only for claims received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  In this case, the veteran's claim was 
filed prior to August 29, 2001, and therefore, these changes 
are not applicable in the present case.
In any event, in that the Board has concluded in favor of the 
veteran in this case, there clearly is no indication that the 
Board's present review of his claim, to include consideration 
of the VCAA and its implementing regulations in the first 
instance, will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
Analysis

The veteran claims that he is entitled to service connection 
for his hemorrhoids, dating the onset of his disability 
coincident with service.  He alleges specifically that he has 
submitted new and material evidence in support of his service 
connection claim, such evidence bearing directly and 
substantially on the merits of his claim.  The Board notes at 
the outset, that the veteran has submitted new and material 
evidence so as to permit a reopening of his service 
connection claim for hemorrhoids for the reasons and bases 
set forth below.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

In this case, in the January 1991 rating decision, the RO 
denied service connection for hemorrhoids, basing such 
decision on a lack of evidence to establish post-service 
diagnosis of or treatment for hemorrhoids.  Evidence 
considered at the time of that rating decision included the 
veteran's service medical records which indicated three 
episodes of hemorrhoids during service.  Also considered was 
VA outpatient treatment records extending from 1987 to 1990, 
which were silent for any diagnosis of or treatment for 
hemorrhoids.  
Evidence received since the January 1991 rating decision 
consists of a private medical report dated in May 1990 with 
complaints of rectal bleeding, and a May 1991 private 
gastroenterology clinical report in which the physician 
stated that on proctoscope examination, there was evidence of 
hemorrhoids.  Furthermore, the veteran has submitted VA 
outpatient treatment records dated in January 2000 that 
include an inspection of the anorectum, which revealed 
evidence of polyps and anal fissures.  

Upon a review of the claims folder, the Board finds that new 
and material evidence has been submitted so as to permit a 
reopening of the veteran's service connection claim for 
hemorrhoids.  The veteran has claimed that post-service 
hemorrhoids relate to the several episodes he had while in 
service.  The Board notes that assuming the credibility of 
his statements for the purpose of reopening, including his 
testimony during his personal hearing and others received 
since the last and final disallowance in the January 1991 
rating decision, such evidence is new to the record and 
significant and bears directly and substantially on the 
matter under consideration.  See Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997); Bielby v. Brown, 7 Vet. App. 260, 
264-65 (1994).  Thus, the evidence must be considered to 
fairly decide the merits of the veteran's claim.  To this 
extent, the appeal is allowed.  The matter will now be 
addressed on the merits.  

Service connection for hemorrhoids 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(b).  Lay observations of 
symptomatology are pertinent to the development of a claim of 
service connection if corroborated by medical evidence.  See 
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  

In this case, the veteran claims that the outbreak of 
bleeding associated with hemorrhoids that he periodically 
experiences today relates to those several episodes of 
hemorrhoids with tags he had while serving on active duty.  
In essence, the veteran contends that his current disability 
is one and the same with that which occurred while in 
service.  

The Board notes that in light of the private medical report 
from May 1990, wherein the veteran complained of rectal 
bleeding, the May 1991 private gastroenterology clinical 
report noted herein in which the physician diagnosed 
hemorrhoids, and VA outpatient treatment records dated in 
January 2000 that revealed evidence of polyps and anal 
fissures, the veteran is entitled to service connection for 
hemorrhoids.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
veteran has provided objective clinical evidence to 
substantiate current disability coincident with his period of 
service.  Current medical records note symptomatology 
associated with outbreaks of hemorrhoids much like the 
episodes he experienced while in service.  Thus, for these 
reasons and bases, the Board notes that the evidence of 
record preponderates in favor of the veteran.  His service 
connection claim for hemorrhoids is therefore granted.  


ORDER

New and material evidence having been submitted as to service 
connection for hemorrhoids, the claim is reopened; to this 
extent, the appeal is granted.

Service connection for hemorrhoids is granted.  



		
	KATHLEEN K. GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

